Citation Nr: 1334788	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  11-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for low back disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for right knee disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to March 1996 and from February 1999 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in September 2010, and a substantive appeal was received in November 2010.

The Veteran presented testimony at an RO hearing in September 2010, and a transcript of the hearing is of record.  The Veteran also presented testimony during an October 2012 Board videoconference hearing.  Regrettably, however, the recording of the hearing was not audible, and so a transcript of the hearing could not be made for the record.  The Veteran was informed of this and was also offered another Board hearing in October 2012, but by the terms of that letter, since she took no action in response to the letter, she waived a second Board hearing.  

The issues of service connection for low back and bilateral knee disabilities, under a merits analysis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for low back and right knee disabilities in April 1997 and notified the Veteran of its decision at that time.  The Veteran did not appeal those decisions, nor was new and material evidence received within 1 year of the determinations.  

2.  Since those decisions, certain evidence which relates to unestablished facts necessary to substantiate those claims which is neither cumulative nor redundant of evidence previously considered has been received to reopen claims for service connection for low back and right knee disabilities.  


CONCLUSIONS OF LAW

1.  The April 1997 RO rating decisions denying service connection for low back and right knee disabilities are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  The criteria to reopen the claims for service connection for low back and right knee disabilities based on new and material evidence are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has applied to reopen claims for service connection for low back and right knee disabilities which were previously denied in April 1997.

In this decision, the Board reopens the Veteran's claims for service connection for low back and right knee disabilities and remands them to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to these issues at this time.  
The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection was denied by the RO for low back and right knee disabilities in April 1997.  The Veteran was informed of those decisions at the time and did not appeal them or submit additional evidence and those decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran's claims for service connection for low back and right knee disabilities were denied by the RO in April 1997.  The RO found that there was no evidence of permanent residual or chronic disability of the low back, and that there was no evidence of chronic right knee disability.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the last final denials of service connection for low back and right knee disabilities in 1997 is sufficient to reopen the claims.  Currently, arthritis of the Veteran's lumbosacral spine and bilateral knee chondromalacia patella are shown by the September 2008 VA examination report and elsewhere.  

This evidence shows current low back and right knee disabilities.  The Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claims and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claims for service connection for low back and right knee disabilities, and so they are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to these claims on remand below.


ORDER

The claims for service connection for low back and right knee disability are reopened.  To this extent only, the appeal is allowed.  



REMAND

The Veteran seeks service connection for low back and bilateral knee disabilities.  Under 38 C.F.R. Sec. 3.159 (2103), VA has a duty to assist her with developing her claims by attempting to obtain relevant evidence.  

On VA treatment in May 2004, she indicated that she was being followed at the Medical College of Georgia for bilateral knee pain.  During her September 2010 hearing, she added that she had been treated there for her back, and her representative thought these records were already of record.  The RO should make arrangements to obtain all of those records and any other relevant records not contained in the claims folder.  

After any such records are obtained, additional examination with opinions is appropriate to fully assist the Veteran. 

Accordingly, the case is hereby REMANDED for the following actions:

1.  Make arrangements to obtain all relevant medical records of treatment which the Veteran received for back and/or knee problems prior to and since May 2004 from the Medical College of Georgia, as well as any other relevant medical records.  

2.  After completion of the above to the extent possible, the RO should schedule the Veteran for appropriate VA examination(s) of the knees and low back.  It is imperative that the claims file be made available to the examiner(s) for review. All current disabilities of the knees and low back should be reported.  

As to each current low back and knee disability, the appropriate examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability was manifested during service or is otherwise causally related to service.  The opinions should be supported by detailed discussion of the reason for the opinions with reference as appropriate to pertinent inservice symptomatology.  

3.  After completion of the above, the RO should review the record and readjudicate the issues.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


